Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/3/2022 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US2009/0269598) in view of Henderson et al. (US 6,217,671).
Regarding claims 1 and 6, Ohashi discloses a conductive paste for soldering comprising: a filler component and a flux component, wherein the filler component including a solder powder having a melting point of less than or equal to 120°C (second conductive filler, para 0040), a conductive filler (first conductive filler, para 0040), and the flux is for removing an oxide film of the solder powder (para 0041), wherein a ratio of a mass of the conductive filler to a mass of the solder powder is 20% to 80% (para 0015).  Henderson discloses a flux composition for soldering includes a dicarboxylic acid and an organic solvent, wherein the dicarboxylic acid includes pimelic, adipic and sebacic that are solids at room temperature (col 3, ln 36-39) and the solvent is a non-polar solvent composed of carbon and hydrogen including  isopropanol (isopropyl alcohol), n-propanol and benzyl alcohol (col 3, ln 51-54).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the flux component taught by Henderson in place of the flux component of the solder paste of Ohashi because the flux taught by Henderson leaves essentially no ionic residues at the completion of soldering processes. Consequently, there is no need to clear away such ionic residues at the completion of these soldering processes with, for example, water, and therefore there is no need to deal with the environmental hazards posed by water contaminated with ionic residues (col 3, ln 13-20).
Regarding claim 2, Ohashi discloses the solder powder and the conductive filler both have an average particle diameter of less than or equal to 20 µm (para 0036).
Regarding claim 3, Ohashi discloses the solder powder 15 includes indium (In) (para 0035)
Regarding claim 4, Ohashi discloses the conductive filler is a filler of copper (Cu) or silver (Ag) (para 0035)
Regarding claim 5, Ohashi discloses a proportion of a total mass of the solder powder and the conductive filler to a total mass of the solder powder, the conductive filler, the flux, and the solvent is 20% to 60% (para 0032).
Regarding claim 7, Ohashi discloses a conductive film (printed conductive paste, Fig. 1, and para 0063) formed using the conductive paste according to Claim 1.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US2009/0269598) in view of Hino et al. (US 20190232438).
Regarding claim 1, Ohashi discloses a conductive paste comprising: a solder powder having a melting point of less than or equal to 120°C (second conductive filler, para 0040), a conductive filler (first conductive filler, para 0040), and a flux for removing an oxide film of the solder powder (para 0041), wherein a ratio of a mass of the conductive filler to a mass of the solder powder is 20% to 80% (para 0015).  Ohashi discloses the conductive paste may further contain an additive for adjusting viscosity (para 0051) and it is known in the art to add a solvent for the purpose of reducing viscosity and imparting fluidity to the solder paste (Hino, para 0068).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to add a solvent to the solder paste of Ohashi to adjust viscosity of the paste. 
Regarding claim 2, Ohashi discloses the solder powder and the conductive filler both have an average particle diameter of less than or equal to 20 µm (para 0036).
Regarding claim 3, Ohashi discloses the solder powder 15 includes indium (In) (para 0035)
Regarding claim 4, Ohashi discloses the conductive filler is a filler of copper (Cu) or silver (Ag) (para 0035)
Regarding claim 5, Ohashi discloses a proportion of a total mass of the solder powder and the conductive filler to the conductive paste is 20% to 60% (para 0032).
Regarding claim 7, Ohashi discloses a conductive film (printed conductive paste, Fig. 1, and para 0063) formed using the conductive paste according to Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

12/15/2022